Exhibit 10.10 FIRST BUSINESS FINANCING MODIFICATION AGREEMENT This First Business Financing Modification Agreement (this “Modification Agreement”) is entered into as of December 30th, 2016, by and between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”), and ADESTO TECHNOLOGIES CORPORATION, a Delaware corporation (“Borrower”). 1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among other documents, a Business Financing Agreement, dated as of July 7, 2016, by and between Borrower and Lender, as may be amended from time to time (the “Business Financing Agreement”).Capitalized terms used without definition herein shall have the meanings assigned to them in the Business Financing Agreement. Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to as the “Indebtedness” and the Business Financing Agreement and any and all other documents executed by Borrower in favor of Lender shall be referred to as the “Existing Documents.” 2. ACKNOWLEDGMENT OF DEFAULT.Borrower hereby acknowledges that as of the date hereof, Borrower is in default under Section 4.14(a) of the Business Financing Agreement (as in effect prior to the date hereof) due to Borrower’s failure to maintain the Liquidity Ratio as set forth therein during the months of August, September, October and November 2016 (the “Existing Defaults”). 3. WAIVER OF EXISTING DEFAULTS.Lender hereby agrees to waive the Existing Default provided, and only so long as Borrower complies in all respects with the Business Financing Agreement and with the Existing Documents, as amended hereby.Nothing contained herein shall constitute or effect a continuing waiver or a course of conduct waiving these or any other provisions of the Business Financing Agreement. 4. DESCRIPTION OF CHANGE IN TERMS. A. Modifications to Business Financing Agreement and all Existing Documents: Section 1.4(b) of the Business Financing Agreement hereby is amended and restated in its entirety to read as follows: “(b) Lender shall, on a daily basis, apply the Collections deposited into the Collection Account to the outstanding Account Balance in such order and manner as Lender may determine.
